Citation Nr: 0844222	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  04-35 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from May 1989 to 
November 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for major depressive 
disorder.  The veteran later amended his claim to include 
PTSD with depression but the issue will be framed as noted on 
the cover.  The veteran testified at a hearing at the RO in 
October 2004.  A transcript of this testimony is of record.

The veteran also appealed a claim for a total temporary 
rating for convalescence for his service-connected 
rhinosinusitis disability but this claim was granted in 
January 2007.  Therefore, there remains no issue of fact or 
law to resolve and this matter is not before the Board.  
38 U.S.C.A. § 7104.


FINDING OF FACT

The medical evidence shows the veteran's service-connected 
rhinosinusitis has aggravated his major depressive disorder.


CONCLUSION OF LAW

The criteria for service connection for major depressive 
disorder are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for major depressive 
disorder.  He also contends that he has PTSD with depression.  
He asserts that his psychiatric disorder is secondary to his 
service-connected rhinosinusitis because it keeps him from 
working regularly.  He also indicates that he had traumatic 
experiences in service while serving during the Gulf War that 
caused PTSD, including overhearing alerts of attacks as a 
radio communication specialist and missing his grandmother's 
funeral.  Additionally, he mentioned that a fight broke out 
on his ship and a sailor was stabbed and died in his arms.  
The veteran's friends and family submitted statements in 
support of his claim noting that they noticed significant 
changes in his behavior since service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records are negative for any psychiatric 
treatment.  The veteran's October 1993 discharge examination 
report is negative for any psychiatric abnormalities.  
Personnel records show that the veteran served as a Radio Man 
in the U.S. Navy and earned, in pertinent part, the Southwest 
Asia Service Medal with one Bronze Star.  The DD-Form 214 
shows three years and seven months of sea service but no 
foreign service. 

Post-service records show the veteran has received treatment 
for depression since August 1994, which is less than one year 
after discharge from service.  An August 1994 VA medical 
record shows complaints of sleep problems, nightmares, 
fatigue, low energy level, and increased temper.  His mood 
was depressed.  The impression was depressive disorder.  VA 
medical records dated from 1994 to 1998 show a diagnosis of 
depression, as well as private medical records dated in 1998 
and 1999.  An October 2003 VA medical record shows a 
diagnosis of major depressive disorder.  A December 2005 
private medical record notes the veteran was in a motor 
vehicle accident with an 18-wheeler truck and had symptoms of 
PTSD.  He was diagnosed with PTSD with comorbid depression. A 
diagnosis of major depressive disorder was continued on VA 
medical records dated up to 2007.  

The veteran has been service-connected for rhinosinusitis 
since 1993.  Initially this disability was rated as 0 percent 
disabling.  In April 2000, a 10 percent rating was assigned 
and in August 2002, a 50 percent rating was assigned.  Most 
recently, a temporary total rating based on convalescence for 
treatment of the rhinosinusitis was allowed effective 
November 22, 2002 to February 1, 2003 and June 30, 2003 to 
August 1, 2003.  A 50 percent evaluation was assigned from 
February 1, 2003 to June 30, 2003 and effective August 1, 
2003.  A letter from a private physician in December 2006 
notes that the veteran's multiple sinus surgeries have caused 
him to miss much work and have significant recurrent 
debilitation.

A December 2007 VA examination report notes that the claims 
file was reviewed but only notes medical records dated since 
2003.  The examiner noted the veteran's reports of trauma in 
service and diagnosed the veteran with PTSD with secondary 
depression.  The examiner found that there was no literature 
to support a connection between chronic sinusitis and 
depression and that the depression was more likely than not 
secondary to PTSD and overall poor health.  The examiner 
further mentioned that depression is a common mood disorder 
associated with PTSD and is reflected in symptoms such as 
anhedonia, guilt, feelings of worthlessness, irritability, 
decreased concentration, and sleep impairment.  The veteran 
claimed that chronic health problems, especially chronic 
sinusitis, interfered with his performance thus making him 
feel inadequate to work and perform, which exacerbated his 
PTSD.  The examiner thus found that the veteran's PTSD with 
secondary depression was at least as likely as not aggravated 
by his service-connected rhinosinusitis.  The veteran's 
symptoms of PTSD are independent of his chronic service-
connected sinusitis.  There is no evidence or literature to 
suggest a connection between chronic sinusitis and PTSD.  

The December 2007 examination report is not entirely 
probative in that the examiner did not review the entire 
claims file.  As noted, he missed medical records dated back 
to 1994 showing a diagnosis of depression.  Also, in spite of 
the examiner's findings, the record does not support a 
diagnosis of PTSD.  Under 38 C.F.R. § 4.125(a), a diagnosis 
of PTSD has to conform to the standards set forth in the 4th 
Edition of the Diagnostic and Statistical Manual of the 
American Psychiatric Association (DSM IV) and must be 
supported by the findings on the examination report.  The 
veteran's personnel records do not show any combat exposure 
and the veteran's reports of in-service stressors have not 
been corroborated.  Additionally, the examiner did not 
account for the intercurrent traumatic motor vehicle accident 
in November 2005 after which the veteran exhibited PTSD 
symptoms.  

The examiner did find, however, that the service-connected 
rhinosinusitis aggravated the PTSD with secondary depression 
and the depression diagnosis is included in this finding.  
Therefore, resolving all doubt in the veteran's favor, the 
medical evidence shows that the veteran's major depressive 
disorder has been aggravated by his service-connected 
rhinosinusitis.  See 38 C.F.R. § 3.102.  For this reason, 
service connection for a major depressive disorder is 
warranted.  See 38 C.F.R. § 3.310(a).

The veteran's service connection claim for major depressive 
disorder has been considered with respect to VA's duty to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993). 


ORDER

Entitlement to service connection for major depressive 
disorder is granted, subject to the rules and payment of 
monetary benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


